In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
RITA STAUFFER,            *
                          *                          No. 13-93V
              Petitioner, *                          Special Master Christian J. Moran
                          *
v.                        *                          Filed: December 18, 2014
                          *
SECRETARY OF HEALTH       *                          Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,       *                          Guillain-Barré syndrome (“GBS”).
                          *
              Respondent. *
******************** *

Danielle A. Strait, Maglio, Christopher & Toale,Washington, DC, for Petitioner;
Michael P. Milmoe, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On December 17, 2014, the parties filed a joint stipulation concerning the
petition for compensation filed by Rita Stauffer on February 1, 2013. In her
petition, petitioner alleged that the influenza vaccine, which is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she received
on September 6, 2011, caused her to suffer Guillain-Barré Syndrome (“GBS”).
Petitioner further alleges that she suffered the residual effects of this injury for
more than six months. Petitioner represents that there has been no prior award or
settlement of a civil action for damages on her behalf as a result of her condition.

     Respondent denies that the influenza vaccine caused petitioner to suffer
GBS or any other injury.


       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A. a lump sum payment of 10,596.52, which amount represents the
       reimbursement of a Commonwealth of Pennsylvania Medicaid lien, in
       the form of check payable jointly to petitioner, and

            Pennsylvania Department of Public Welfare
            Bureau of Program Integrity
            Division of Third Party Liability
            Recovery Section
            P.O. Box 8486
            Harrisburg, PA 17105-8486
            Attn: Susan E. Naylor
            Petitioner agrees to endorse this check to the appropriate State
       agency.

       B. a lump sum payment of $110,000.00 in the form of a check payable to
       Rita Stauffer. This amount represents compensation for all damages
       that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 13-93V according to this decision
and the attached stipulation.2

     Any questions may be directed to my law clerk, Christina Gervasi, at (202)
357-6521.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master

       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
Case 1:13-vv-00093-UNJ Document 52 Filed 12/17/14 Page 1 of 5
Case 1:13-vv-00093-UNJ Document 52 Filed 12/17/14 Page 2 of 5
Case 1:13-vv-00093-UNJ Document 52 Filed 12/17/14 Page 3 of 5
Case 1:13-vv-00093-UNJ Document 52 Filed 12/17/14 Page 4 of 5
Case 1:13-vv-00093-UNJ Document 52 Filed 12/17/14 Page 5 of 5